            Case 1:20-cv-02005-LTS Document 15 Filed 04/19/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JAMES SEABROOK,

                                  Plaintiff,
                                                                   20-CV-2005 (LTS)
                      -against-
                                                                 ORDER TO AMEND
 JANSSEN PHARMACEUTICALS, et al.,

                                  Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

        Plaintiff, currently incarcerated on Rikers Island, brings this pro se action under 42

U.S.C. § 1983, alleging that Defendants violated his rights by failing to warn him of the risks

associated with the medication, Zyprexa, and then by denying him medical attention for

conditions he developed after taking the drug. By order dated March 16, 2021, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis (IFP). 1 For

the reasons set forth below, the Court grants Plaintiff leave to file an amended complaint within

sixty days of the date of this order. 2

                                     STANDARD OF REVIEW

        The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP



        1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
        2
         The Court had originally dismissed this action because Plaintiff failed to pay the filing
fee or submit an IFP application. After Plaintiff filed a motion for an extension of time to file a
notice of appeal, the Court construed the motion as a motion to reopen the action, granted the
motion, and directed Plaintiff to pay the filing fee or submit an IFP application. Plaintiff filed an
IFP application, which the Court granted.
          Case 1:20-cv-02005-LTS Document 15 Filed 04/19/21 Page 2 of 15




complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639

(2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.




                                                   2
         Case 1:20-cv-02005-LTS Document 15 Filed 04/19/21 Page 3 of 15




                                          BACKGROUND

       Plaintiff seeks money damages for Defendants’ alleged failure to warn his Manhattan

Detention Center (MDC) doctors about the risks associated with taking the medication Zyprexa.

He also seeks damages for the subsequent failure of the New York City Department of

Correction (DOC) to provide adequate medical attention. Plaintiff names as Defendants:

(1) Janssen Pharmaceuticals Inc., (2) Janssen Research & Development LLC, and (3) Johnson &

Johnson, the entities that allegedly failed to warn of Zyprexa’s risks (“Johnson & Johnson

Defendants”); (4) Michael Latunji, an MDC endocrinologist; (5) Bessie Flores-Clemente, an

MDC “appointment provider”; (6) Natasha Myles, a “plastic surgery ambcare” from Bellevue

Hospital Center (Bellevue); (7) Jacques Hacquebord, an endocrinologist at Bellevue; and

(8) Excerpta Media Inc., which Plaintiff does not otherwise identify.

       Plaintiff alleges the following facts in his complaint, which is not a model of clarity:

during an unspecified period of time, while Plaintiff was detained at the MDC, MDC medical

staff prescribed Zyprexa to Plaintiff. Defendant “Janssen [had] directed its inadequate warning to

[Plaintiff’s] doctors and failed to disclose Zyprexa[’s] actual risk.” (ECF 1, at 4.) Plaintiff now

“challeng[es] Janssen’s [illegible] defense given that Zyprexa was not an approved drug with

respect to [his] condition.” (Id.) Plaintiff contends that as a result of taking Zyprexa, he

developed a mass in his breast and seeks surgery because the mass is painful.

       Plaintiff also alleges that while in the custody of DOC, he has been “prejudged because

of [his] physical appearance and subjected to improperly conducted strip searches.” (Id. at 5.) As

for the allegation that he suffers pain in his breast, Plaintiff alleges that he “ha[s] been given

noting but ibuprofen.” (Id.)




                                                   3
         Case 1:20-cv-02005-LTS Document 15 Filed 04/19/21 Page 4 of 15




                                           DISCUSSION

A.     Federal Claims Against DOC Defendants

              Medical Claims

       Because Plaintiff alleges that correctional staff failed to treat his medical conditions, the

Court construes the complaint as asserting medical claims under 42 U.S.C. § 1983. To state a

claim under § 1983, Plaintiff must allege both that: (1) a right secured by the Constitution or

laws of the United States was violated, and (2) the right was violated by a person acting under

the color of state law, or a “state actor.” West v. Atkins, 487 U.S. 42, 48-49 (1988). Here,

Plaintiff’s claims arise under the Due Process Clause of the Fourteenth Amendment because

Plaintiff was a pretrial detainee when correctional staff allegedly denied him medical care. Bell v.

Wolfish, 441 U.S. 520, 536 n.16 (1979); Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017).

       To state a medical claim under the Fourteenth Amendment, a plaintiff must state facts

suggesting that (1) his medical conditions are sufficiently serious (the “objective element”), and

(2) correctional staff acted with at least deliberate indifference to the challenged conditions (the

“subjective element”). See Darnell, 849 F.3d at 29.

       For the objective element, a pretrial detainee “must show that the conditions, either alone

or in combination, pose[d] an unreasonable risk of serious damage to his health” or safety, which

“includes the risk of serious damage to ‘physical and mental soundness.’” Id. at 30 (citing Walker

v. Schult, 717 F.3d 119, 125 (2d Cir. 2013), and quoting LaReau v. MacDougall, 473 F.2d 974,

978 (2d Cir. 1972)).

       For the subjective element, a pretrial detainee must allege “that the defendant-official

acted intentionally to impose the alleged condition, or recklessly failed to act with reasonable

care to mitigate the risk that the condition posed to the pretrial detainee even though the

defendant-official knew, or should have known, that the condition posed an excessive risk to


                                                  4
         Case 1:20-cv-02005-LTS Document 15 Filed 04/19/21 Page 5 of 15




health or safety.” Id. at 35. Thus, a “mere disagreement over the proper treatment” is not

actionable under § 1983. See Chance v. Armstrong, 143 F.3d 698, 703 (2d Cir. 1998).

       Moreover, the negligence of a correction official is not a basis for a claim of a federal

constitutional violation under § 1983. See Daniels v. Williams, 474 U.S. 327, 335-36 (1986);

Davidson v. Cannon, 474 U.S. 344, 348 (1986).

       Here, Plaintiff alleges that Defendants did not treat the mass that developed in his breast.

But he does not assert any facts suggesting that correctional staff (1) failed to act with reasonable

care to mitigate a risk posed by this condition and (2) knew, or should have known, that not

providing him treatment posed an excessive risk to his health or safety. Moreover, it is unclear

from the complaint whether Plaintiff and correctional staff simply disagreed over Plaintiff’s

treatment. Thus, because the complaint does not contain sufficient facts to state a claim, the

Court grants Plaintiff leave to file an amended complaint.

              Strip Search Claims

       The Court construes Plaintiff’s allegation that correctional staff conducted improper strip

searches as asserting a claim under the Fourth Amendment, the protections of which “extend to

prisoners and pretrial detainees.” Holland v. City of New York, 197 F. Supp.3d 529, 542

(S.D.N.Y. June 24, 2016) (citing Bell v. Wolfish, 441 U.S. 520, 545 (1979)). “Regardless of who

performs the search, a visual body cavity search . . . is invasive: ‘A strip search that involves a

stranger peering without consent at a naked individual, and in particular at the most private

portions of that person’s body, is a serious invasion of privacy.’” Harris v. Miller, 818 F.3d 49,

58 (2d Cir. 2016) (quoting Florence v. Bd. of Chosen Freeholders of Cty. of Burlington, 566 U.S.

318, 344-355 (2012) (Breyer, J., dissenting)).

       Here, Plaintiff alleges that correctional staff “prejudged” him and conducted improper

strip searches, but he does not state any facts to suggest that any particular strip search was


                                                  5
         Case 1:20-cv-02005-LTS Document 15 Filed 04/19/21 Page 6 of 15




conducted in violation of the Fourth Amendment. The Court therefore grants Plaintiff leave to

state facts in support of his claim that correctional staff conducted improper strip searches.

B.     Personal Involvement

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege facts showing the

defendants’ direct and personal involvement in the alleged constitutional deprivation. See

Spavone v. N.Y. State Dep’ t of Corr. Serv., 719 F.3d 127, 135 (2d Cir. 2013) (“It is well settled in

this Circuit that personal involvement of defendants in the alleged constitutional deprivations is a

prerequisite to an award of damages under § 1983.”) (internal quotation marks omitted). A

defendant may not be held liable under § 1983 solely because that defendant employs or

supervises a person who violated the plaintiff’s rights. See Ashcroft v. Iqbal, 556 U.S. 662, 676

(2009) (“Government officials may not be held liable for the unconstitutional conduct of their

subordinates under a theory of respondeat superior.”). Rather, “[t]o hold a state official liable

under § 1983, a plaintiff must plead and prove the elements of the underlying constitutional

violation directly against the official.” Tangreti v. Bachmann, 983 F.3d 609, 620 (2d Cir. 2020).

       Plaintiff does not allege any facts showing how Defendants Michael Latunji, Bessie

Flores-Clemente, Natasha Myles, Jacques Hacquebord were personally involved in the events

underlying his claims; based on their individual titles, it appears these defendants provided him

medical care. But Plaintiff does not state how each of these defendants violated his rights.

Moreover, he does not name any correctional staff involved in an improper strip search. Thus,

the Court also grants Plaintiff leave to name each defendant he believes violated his rights and

state facts suggesting that each such defendant’s conduct was unconstitutional.




                                                  6
           Case 1:20-cv-02005-LTS Document 15 Filed 04/19/21 Page 7 of 15




C.     State-law Claims Against Johnson & Johnson Defendants

       The Court notes that the claims against the Johnson & Johnson Defendants may be

construed as a failure-to-warn claim, arising under New York State law, 3 over which it may

exercise supplemental jurisdiction, if the federal claims are not dismissed. In the alternative, the

Court may exercise jurisdiction over the claims under the Court’s diversity jurisdiction, 28

U.S.C. § 1332, if the federal claims are dismissed. 4 If Plaintiff intends to pursue claims against

the Johnson & Johnson Defendants in this action, he may include his claims in any amended

complaint he files. In the alternative, he may pursue those claims in the New York State courts.

D.     Excerpta Media

       Plaintiff does not allege any facts suggesting that Excerpta Media participated in any

conduct underlying his state-law claims. If Plaintiff elects to pursue his claims against the

Johnson & Johnson Defendants in this action, and he alleges that Excerpta Media participated in

conduct related to those claims, he must describe how Excerpta Media was involved.




       3
         To state a failure-to-warn claim, a plaintiff must allege that “(1) the manufacturer had a
duty to warn; (2) the manufacturer breached the duty to warn in a manner that rendered the
product defective, [that is], reasonably certain to be dangerous; (3) the defect was the proximate
cause of the plaintiff’s injury; and (4) the plaintiff suffered loss or damage.” Bee v. Novartis
Pharm. Corp., 18 F. Supp. 3d 268, 282–83 (E.D.N.Y. 2014) (citing McCarthy v. Olin Corp., 119
F.3d 148, 156 (2d Cir. 1997)).
       4
          To establish diversity jurisdiction, Plaintiff must allege that he and Defendants are
citizens of different states. Wis. Dep’t of Corr. v. Schacht, 524 U.S. 381, 388 (1998). Generally,
there is a rebuttable presumption that a prisoner retains his preincarceration domicile rather than
acquiring a new domicile. See Blumatte v. Quinn, 521 F. Supp. 2d 308, 312 n.3 (S.D.N.Y. 2007);
Housand v. Heiman, 594 F.2d 923, 925 n.5 (2d Cir. 1979). A corporation is a citizen of both the
State where it is incorporated and the State where it has its “nerve center,” generally its
headquarters. See Hertz Corp. v. Friend, 559 U.S. 77, 93 (2010). Here, assuming Plaintiff was a
resident of New York before his incarceration and the Johnson & Johnson Defendants are
residents of a state other than New York, Plaintiff could satisfy the diversity of citizenship
requirement. He would also need to show that the amount in controversy exceeds $75,000. See
28 U.S.C. § 1332.


                                                  7
            Case 1:20-cv-02005-LTS Document 15 Filed 04/19/21 Page 8 of 15




                                       LEAVE TO AMEND

        Plaintiff is granted leave to amend his complaint to provide more facts about his claims.

In the “Statement of Claim” section of the amended complaint form, Plaintiff must provide a

short and plain statement of the relevant facts supporting each claim against each defendant.5 If

Plaintiff has an address for any named defendant, Plaintiff must provide it. Plaintiff should

include all of the information in the amended complaint that Plaintiff wants the Court to consider

in deciding whether the amended complaint states a claim for relief. That information should

include:

        a) the names and titles of all relevant people;

        b) a description of all relevant events, including what each defendant did or failed to do,

             the approximate date and time of each event, and the general location where each

             event occurred;

        c) a description of the injuries Plaintiff suffered; and

        d) the relief Plaintiff seeks, such as money damages, injunctive relief, or declaratory

             relief.

        Essentially, Plaintiff’s amended complaint should tell the Court: who violated his

federally protected rights and how; when and where such violations occurred; and why Plaintiff

is entitled to relief.




        5
         If Plaintiff does not know the name of a defendant, he may refer to that individual as
“John Doe” or “Jane Doe” in both the caption and the body of the amended complaint. The
naming of John Doe defendants, however, does not toll the three-year statute of limitations
period governing this action and Plaintiff shall be responsible for ascertaining the true identity of
any “John Doe” defendants and amending his complaint to include the identity of any “John
Doe” defendants before the statute of limitations period expires.


                                                  8
          Case 1:20-cv-02005-LTS Document 15 Filed 04/19/21 Page 9 of 15




       Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wants to include from the original complaint

must be repeated in the amended complaint.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff is granted leave to file an amended complaint that complies with the

standards set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se

Intake Unit within sixty days of the date of this order, caption the document as an “Amended

Complaint,” and label the document with docket number 20-CV-2005 (LTS). An Amended Civil

Rights Complaint form is attached to this order. No summons will issue at this time. If Plaintiff

fails to comply within the time allowed, and he cannot show good cause to excuse such failure,

the complaint will be dismissed for failure to state a claim upon which relief may be granted.

SO ORDERED.

 Dated:    August 19, 2021
           New York, New York

                                                       /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                         Chief United States District Judge




                                                 9
          Case 1:20-cv-02005-LTS Document 15 Filed 04/19/21 Page 10 of 15




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ‫ ܆‬Yes    ‫ ܆‬No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
         Case 1:20-cv-02005-LTS Document 15 Filed 04/19/21 Page 11 of 15




I.     LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
‫ ܆‬Violation of my federal constitutional rights

‫ ܆‬Other:
II.    PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                Middle Initial                Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.   PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
‫ ܆‬Pretrial detainee
‫ ܆‬Civilly committed detainee
‫ ܆‬Immigration detainee
‫ ܆‬Convicted and sentenced prisoner
‫ ܆‬Other:




                                                                                               Page 2
        Case 1:20-cv-02005-LTS Document 15 Filed 04/19/21 Page 12 of 15




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
         Case 1:20-cv-02005-LTS Document 15 Filed 04/19/21 Page 13 of 15




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
        Case 1:20-cv-02005-LTS Document 15 Filed 04/19/21 Page 14 of 15




INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
         Case 1:20-cv-02005-LTS Document 15 Filed 04/19/21 Page 15 of 15




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
